Shaw C. J.
drew up the opinion of the Court. The question in this case is, whether the manufacturing company sum*268moned as trustees, can deduct, from the amount due to the principal defendant for his labor in their employment, the amount of goods taken up by the laborer at the store of Babson. To do this it is not necessary to show, that Balsón was the agent of the company, or that the company were interested in the store. It is sufficient to show, that with the consent of .the laborer, the company had undertaken to guaranty to Babson such advances as he should make to the laborer, to the amount of his earnings. In such case, the company would have a right to pay the amount which they had thus guarantied, and charge it to the laborer, and deduct it from his earnings ; and this would be a good defence in any action which might be brought by the laborer himself. Of course it is a good answer to a claim made on the company as the debtors and trustees of the laborer.
It was held in a recent case in Worcester, that a manufac turer, who had guarantied the debt of one who had boarded his workmen, by a parol undertaking, which he might have avoided by the statute of frauds, as being for the debt of another and not in writing, might nevertheless pay the debt conformably to his parol promise, and deduct the amount from the debt due from him to the principal defendant for board, and that he was not obliged, in favor of an attaching creditor, to violate his parol promise of guaranty, to the person who credited another for goods upon the strength of it. Cahill v. Bigelow & Tr. 18 Pick. 369.
It seems to us, then, that the only question is, whether the debtor, Ordway, knew of the arrangement, between the company and Babson, and assented to it. If he did, it seems equivalent to an order given by Ordway to his employer, in favor of Babson, to pay Babson’s advances, out of his wages, and an agreement by the employers to do so. This arrangement was for the benefit of Ordway, by enabling him to get credit when he otherwise might not, or by getting it on better terms, under such a guaranty, than he could otherwise. He was not obliged to take up goods upon that credit ; but such a guaranty having in fact been given, if he took up goods with the knowledge of its existence, the necessary legal inference is, that he took them under that guaranty. Such a guaranty being *269for the benefit of the debtor, slight evidence is sufficient to warrant the presumption of his assent to it.
And in the present case the Court are of opinion, that the circumstances are sufficient to warrant the presumption, that the workman knew of this guaranty, and assented to it; and if it were a question for a jury, they ought to draw that inference from the circumstances disclosed ; and, appearing in the trustees’ answer, the Court ought to draw the same conclusion.
The store was connected with the factory, and owned by tne company, and Babson was their tenant; they had for many years been in the habit of paying their workmen by checks or orders, on Babson, and this was known to Ordway, who had uniformly received payment in the same way. And the agent for the company, who settled with the workmen, and drew the checks, testifies to his belief that it was known to Ordway.
The Court are therefore of opinion, that the paper set forth in the answer was a valid guaranty to Babson, of such sums, •n goods or money, as he should advance for their workmen, to the extent of their earnings; that Ordway knew it, and availed himself of it, by applying to Babson for such advances, and therefore that the company have a right to deduct the amount for which they were so responsible to Babson, at the time of the service of the trustee process ; and as this sum exceeded the earnings of Ordway, the trustees had no effects and are entitled to be discharged on their answer. Whether, if the earnings had exceeded Babson’s advances, at the time of the service of the trustee process; the company would have been bound to give notice to Babson to make no further advances under that guaranty, and whether they would have been held under the attachment, for such balance, we give no opinion. It might depend upon a more exact statement of the agreement or custom as to the mode of payment. Willard v. Butler & Tr. 14 Pick. 550.

Trustees discharged.